Citation Nr: 1822321	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-24 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  Florida Department of Veterans Affairs 


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran had active duty service from September 1964 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously remanded this matter in February 2016 to obtain a VA examination.  The Veteran was afforded a VA examination in September 2016.  The Board finds that there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  This matter has been returned to the Board for further appellate consideration. 


FINDING OF FACT

The Veteran's bilateral hearing loss disability is best characterized as productive of no worse than Level I hearing acuity in both ears.   


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.85, 4.86, Part 4, Diagnostic Code (DC) 6100 (2017).








REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until the final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing. Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85. 
The "puretone threshold average" as used in Table VI is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85 (d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater, or when the puretone threshold at 1000 Hertz is 30 decibels or less and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86 (a), (b).

A December 2012 rating decision granted service connection for bilateral hearing loss and assigned a non-compensable rating.  The Veteran has appealed the initial rating assigned in the December 2012 rating decision. 

The Veteran had a VA examination in October 2012.  Audiometric testing showed the following puretone thresholds:


1000
2000
3000
4000
RIGHT
20
20
30
60
LEFT 
30
20
30
50

The puretone threshold average for the four frequencies of interest was 32 Hertz in both ears.  The Veteran had speech discrimination of 100 percent in both ears.  The VA examiner diagnosed sensorineural hearing loss.  The functional impact of the Veteran's hearing loss was trouble hearing his wife's voice.  

Applying these values to Table VI, a numeric designation of I is obtained for both ears.  The numeric designations result in a non-compensable rating according to Table VII.  He did not exhibit an exceptional pattern in either ear.  See 38 C.F.R. 
§ 4.86.


The Veteran had a VA examination in September 2016.  The Veteran reported that his hearing loss was getting worse.  Audiometric testing showed the following puretone thresholds: 


1000
2000
3000
4000
RIGHT
30
25
40
60
LEFT 
40
30
50
60

The puretone threshold average for the four frequencies of interest was 39 in the right ear and 45 in the left ear.  The Veteran had speech discrimination of 98 percent in both ears. Applying these values, a numeric designation of I is obtained for both ears according to Table VII.  Accordingly, a noncompensable rating is assigned.  He did not exhibit an exceptional pattern in either ear.  See 38 C.F.R. 
§ 4.86.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for an increased rating for bilateral hearing loss.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for an initial compensable rating for hearing loss must be denied.  See 38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016);  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

A compensable rating for hearing loss is denied. 




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


